oO Cfo SN DH A BSB WwW Ne

ho bh Bd rw Bb bo NM BR oe a es pe eS —
SS ~~) Oo rm BR Ww BB YF @© CO Wns HD FA SP WwW NY S&S

Case 3:20-cr-00090-CAB Document9 Filed 12/17/19 PagelD.13 Page 1 of 2

 

~ FILED

DEC 1 7 2019

CLERK, U.S, DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
BY DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, _ Case No.: 19-MJ-5495-KSC

Plaintiff,
. DETENTION ORDER ON
V. DEFENDANT’S WAIVER OF BAIL
RUSSELL JAY SEDGWICK. PENDING TRIAL
Defendant.

 

 

 

In accordance with the Bail Reform Act of 1984 (18 U.S.C. § 3141, et seg.), a
detention hearing was set for December 17, 2019, before the Honorable Karen S. Crawford,
United States Magistrate Judge, in order to determine whether RUSSELL JAY
SEDGWICK (“Defendant”) should be held in custody pending trial and, if convicted,

sentencing in this matter, Special Assistant U.S. Attorney Conor McMahon appeared on

behalf of the United States. Attorney Emerson Wheat appeared on behalf of Defendant.

Defendant knowingly and voluntarily waived Defendant’s right to the setting of bail
and a detention hearing on the record and in the presence of counsel. Based on that waiver,
the Court orders that Defendant be detained pending trial and, if convicted, sentencing in
this matter, without prejudice or waiver of Defendant’s right to later apply for bail and
conditions of release, and without prejudice or a waiver of the right of the United States to
seek detention in the event of an application by Defendant for such relief.

ORDER

19-MJ-5495-KSC

 
Oo co nN DB Ww F&F Ww Bw

 

 

Case 3:20-cr-00090-CAB Document9 Filed 12/17/19 PagelD.14 Page 2 of 2

IT IS HEREBY ORDERED that Defendant be detained pending trial and, if
convicted, sentencing in these matters.

IT IS FURTHER ORDERED that Defendant be committed to the custody of the
Attorney General or his designated representative for confinement in a corrections facility
separate, to the extent practicable, from persons awaiting or serving sentence or being held
in custody pending appeal. Defendant shall be afforded reasonable opportunity for private
consultation with counsel. a .

While in custody, upon order of a court of the United States or upon the request of
an attorney for the United States, the person in charge of the correctional facility shall
deliver Defendant to the United States Marshal for the purpose of an appearance in
connection with a court proceeding or any other appearance stipulated to by defense and
Government counsel. _ |

- This order is made without prejudice to modifieat to by this Court at a future date.

IT IS SO ORDERED.
DATED: December _/7, 2019

   

HON, KAREN S: CRAWFORD
United States Magistrate Judge

19-MJ-5495-KSC

 
